Citation Nr: 1813847	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-06 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for left rotator cuff tendon tear and left acromioclavicular joint arthritis ("left shoulder condition"), to include as secondary to service-connected chronic subjective dizziness (CSD).

2.  Entitlement to service connection for degenerative and trochanteric bursitis of the left hip ("left hip condition"), to include as secondary to service-connected chronic subjective dizziness (CSD).

3.  Entitlement to service connection for left knee Baker's cyst and meniscectomy ("left knee condition"), to include as secondary to service-connected chronic subjective dizziness (CSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Veteran testified at a Decision Review Officer hearing at the RO in March 2014.  The Veteran also testified before the undersigned at an April 2015 videoconference hearing.  Transcripts of both hearings have been associated with the claims file.

In September 2015, the Board remanded this matter for additional development.  

As noted in the September 2015 remand, the issues of entitlement to service connection for a left foot condition; headaches, numbness and tingling in the face, hands, and legs; blurred vision; tremors; and a left leg condition have been raised by the record in a February 2013 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2017)).



The issues of entitlement to service connection for a left knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's left rotator cuff tendon tear and left acromioclavicular joint arthritis is causally related to his service-connected CSD.

2.  The evidence is in relative equipoise as to whether the Veteran's degenerative and trochanteric bursitis of the left hip is causally related to his service-connected CSD.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for left rotator cuff tendon tear and left acromioclavicular joint arthritis have been met.  38 U.S.C. §§ 1101, 1112, 1131, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for degenerative and trochanteric bursitis of the left hip have been met.  38 U.S.C. §§ 1101, 1112, 1131, 5103(a), 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As the Board's decision to grant the Veteran's claim of entitlement to service connection for a left shoulder condition and a left hip condition is completely favorable, no further action with respect to such issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  Secondary service connection is provided for disability that is caused by a service connected disease or disability; or that is aggravated by a service connected disease or disability.  38 C.F.R. § 3.310(a), (b).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that his left shoulder condition and left hip condition are due to falls caused by his service-connected CSD.  

In the present case, the Veteran was granted service connection for chronic subjective dizziness in a March 2009 rating decision.  VA and private treatment records show that the Veteran has fallen multiple times.  A December 2008 VA primary care note shows that the Veteran reported dizziness and "falling more often."  A February 2009 VA treatment note shows that the Veteran had a dizzy spell and fell down on the sidewalk, hitting his forehead.  A March 2009 private treatment record shows that the Veteran fell and had "a big bruise on his left clavicle."  In April 2009, the Veteran was seen at a private emergency room after falling.  An October 2010 VA treatment record shows that the Veteran "recently fell down steps and injured his [left] shoulder."  In November 2011, the Veteran reported that he fell down his basement stairs due to his chronic dizziness and that he had increased back and left leg pain since his fall.  He indicated that he "has been falling quite frequently when he loses his balance."  See November 2011 VA Treatment Record.  

In January 2012, the Veteran underwent left shoulder surgery.  Thereafter, a February 2012 VA treatment note shows that the Veteran "fell against his shoulder last week" due to his chronic vertigo.  During a February 2012 VA primary care visit, the Veteran reported falling about two to three times per week.  During a March 2012 VA physical therapy visit, the Veteran reported that he fell the day before due to his vertigo and landed partially on his left shoulder.  The Veteran reported multiple falls in April 2012.  See April 2012 VA Treatment Records.  

In October 2012, the Veteran reported that he had a fall recently and "thinks that he damaged that shoulder again."  During a November 2012 VA primary care visit, the Veteran reported left shoulder and hip pain on and off since a recent fall.  A January 2013 VA treatment note shows that the Veteran fell and fractured his rib; he also complained of left hip pain.  Thereafter, VA treatment records document falls in March 2013, July 2013, and February 2014.

In a June 2009 statement, the Veteran's wife reported that the Veteran has had numerous falls due to his vertigo and that he sustained abrasions, cuts, and bruises.  She reported that in March 2009, the Veteran fell into a door jam and injured his jaw, forehead, shoulder, and back.  Additionally, she indicated that the Veteran fell in the laundry room and injured his shoulder.  Accompanying the statement were photographs of the Veteran showing numerous bruises and cuts to his face and head.  In a January 2013 statement, the Veteran reported falling many times and hitting his head and face often.  

The Veteran was provided VA examinations for his left shoulder and hip in December 2013.  The Veteran reported recent left hip pain and indicated that he feels it is related to chronic dizziness and falls.  The examiner noted treatment records showing falls and injuries to the left hip and shoulder.  After examining the Veteran and reviewing the claims file, the examiner opined that it is less likely as not that the Veteran's left shoulder and  hip conditions are caused by his chronic dizziness.  The examiner's rationale was that the Veteran was seen for only two falls from December 2009 to February 2010 "which were claimed as being due to balance problems."  The examiner indicated that one fall was during the night while having a nightmare and that the other incident involved a fall in the driveway while the Veteran was intoxicated.  Additionally, the examiner noted the Veteran's report that his falls have improved recently since he started wearing an ankle brace on his left ankle.  The examiner concluded that the "etiology of his falls has not been clearly linked to his chronic dizziness problem."  

As noted in the September 2015 Board remand, the December 2013 examination report is inadequate for several reasons.  First, the examiner's statements regarding the Veteran's history of falls are inaccurate.  In this regard, the examiner incorrectly indicated that treatment records show only two falls, neither of which was caused by the Veteran's CSD.  As noted above, available treatment records document at least 15 separate fall incidents from December 2008 to February 2014.  Additionally, the examiner provided an opinion with rationale to the narrow question of whether the Veteran's falls are caused by his service-connected CSD; however, the examiner did not discuss whether the Veteran's left shoulder and hip conditions were caused by CSD and/or falls.

Pursuant to the Board's September 2015 remand instructions, in November 2015, the Veteran's claims file was forwarded to a VA examiner for an addendum opinion.  The examiner opined that the Veteran's left hip and shoulder conditions were not due to or the result of the Veteran's service-connected CSD.  As rationale, the examiner indicated that treatment records were silent for left shoulder and hip conditions until 2010.  The examiner also stated that because the Veteran was in treatment for alcohol and opioid abuse and because the Veteran's dizziness was subjective without neurological impairment, she was "not able to determined [sic] whether his frequent falls were related to intoxication or subjective dizziness without mere speculation."  The examiner noted that the Veteran's rotator cuff tear was "due to some injury, falls to be included; however, whether those falls were due to intoxication or his chronic subjective dizziness is not possible to determine without mere speculation."  The examiner also noted in the direct service connection portion of the report that the first note related to a left shoulder condition was "after he fell off the bed" and that the Veteran was diagnosed with left shoulder impingement syndrome "after he fell during Winter of 2010."  Similarly, the examiner noted that the Veteran started complaining about a left hip condition "after he fell in his driveway" and that he sustained another fall in 2010 and hurt his hip.  

In December 2016, the Veteran underwent a VA ear conditions examination.  The examiner noted that the Veteran had symptoms of vertigo and staggering due to Meniere's syndrome and CSD.  The examiner also noted that the Veteran's gait was unsteady even with use of a cane on a constant basis and that his vision was greatly affected when his dizziness increases.  The examiner noted numerous falls.  The examiner stated that "[t]his is a constant condition that has worsened over the years."  

Having considered the above evidence in a light most favorable to the Veteran, the Board concludes that he is entitled to service connection for a left shoulder condition and a left hip condition as secondary to service-connected CSD.  

As an initial matter, the record shows diagnoses of left rotator cuff tendon tear and left acromioclavicular joint arthritis and degenerative and trochanteric bursitis of the left hip.  Thus, there is evidence of a current disability.  Additionally, the Veteran has service-connected CSD.

The question then becomes whether a nexus, or relationship, between the Veteran's current disability and the Veteran's service-connected disability has been shown.  Here, VA treatment records and examination reports clearly show that the Veteran injured his left shoulder and left hip in falls from 2010 to 2014.  Although the November 2015 VA examiner opined that the Veteran's left shoulder and left hip conditions were not related to CSD, the examiner specifically acknowledged that the Veteran's current left shoulder and left hip conditions were caused by falls.  The November 2015 VA examiner essentially opined that she was not able to attribute the falls to CSD without resort to speculation because they could have been caused by intoxication or some other factor.  Similarly, the December 2013 VA examiner only opined that the "etiology of his falls has not been clearly linked to his chronic dizziness problem."    

As an initial matter, despite the VA examiners' conclusions that the Veteran's falls cannot be attributed to his CSD, treatment records reflect that the Veteran's falls have consistently been attributed to his CSD, rather than to some other factor.  See, e.g., December 2016 VA Ear Conditions Examination Report; December 2014 VA Neurology Note.  Moreover, inasmuch as it is not possible to separate the symptomatology associated with the Veteran's CSD from other factors that may have caused falls, the Board will resolve any doubt in the Veteran's favor and attribute his falls to his service-connected CSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (noting that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so); Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) (where there is a lack of sufficient medical evidence that differentiates such symptoms, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for a left shoulder condition and a left hip condition is warranted, as secondary to service-connected CSD.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left rotator cuff tendon tear and left acromioclavicular joint arthritis as secondary to service-connected CSD is granted.

Entitlement to service connection for degenerative and trochanteric bursitis of the left hip as secondary to service-connected CSD is granted.


REMAND

After a careful review of the Veteran's claims file, the Board finds that further development is required prior to adjudicating the remaining issue on appeal.

The Veteran contends that his left knee condition is due to injuries he sustained in combat in Vietnam when a steel plate landed on the left side of his body during a 1971 bomb explosion.  See April 2015 Board Hearing Testimony; March 2014 DRO Hearing Testimony; February 2013 Statement in Support of Claim.

As noted in the September 2015 remand, the combat presumption applies in this case and serves to establish in-service incurrence of a left knee injury.  

The Veteran was provided VA examinations for his left knee in May 2014.  The Veteran reported that a steel panel weighing about 200 pounds landed on his knee in Vietnam.  He reported that he had pain at the time and that he went to sick bay.  He also reported that he had pain in his left knee intermittently for the remainder of his military service and after discharge.  After reviewing the claims file and examining the Veteran, the examiner opined that it is less likely than not that the Veteran's left knee condition was "incurred in, caused by, or secondary to an enemy attacks [sic] on an Ammo dump during his service in Vietnam."  The examiner's rationale was that there was no documentation of the injury during service and that post-military records are silent for any knee conditions until 2002.  The examiner also stated that "the biggest finding is the silence of the record regarding this problem."

In the September 2015 remand, the Board found that this opinion was inadequate because the examiner based his negative nexus opinions, in large part, on a lack of evidence of medical treatment in-service or for many years after service, without considering the Veteran's many lay statements alleging symptoms in service and continuity since.  The Board also noted that the examiner's finding that there was no evidence of injuries in service was based on an inaccurate premise because that the Veteran sustained injuries to his left knee during combat in Vietnam is conceded.  

Pursuant to the Board's remand instructions, in November 2015, the Veteran's claims file was forwarded to a VA examiner for an addendum opinion.  The examiner opined that the Veteran's current left knee condition was less likely as not incurred in or caused by service.  Rather than provide a rationale for this opinion, the examiner cited facts from the Veteran's treatment records.  The examiner acknowledged the Veteran's reports of sustaining a left knee injury in combat, but indicated that "[t]here is no documentation of this incident in his miliary record."  The examiner also noted that the Veteran's medical record is silent for a knee condition until 2002.  

The Board finds that this opinion is conclusory and unsupported by an adequate explanation of rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that a medical opinion that contains only data and conclusions without any supporting analysis is accorded no weight); Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Moreover, the opinion is based on the same rationale that the Board found inadequate in September 2015.  In this regard, the examiner appears to have based the negative opinion exclusively on a lack of treatment records in service and for many years after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence); Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007) (holding that when the combat presumption has been triggered, a medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between current disability and military service).  Further, the examiner did not address the likelihood that in-service injuries such as the ones described by the Veteran could have caused the Veteran's currently diagnosed left knee condition as directed by the Board.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders and provides that the Secretary of VA has a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the mandates of the Board's remand were not adhered to, and the claim must again be remanded so that remedial compliance with the Board's September 2015 remand can occur.

Regarding secondary service connection, the examiner opined that the Veteran's left knee condition was less likely as not aggravated by service-connected CSD.  However, as noted above, the examiner's rationale was based exclusively on a finding that the Veteran's falls could not be attributed to CSD without resort to speculation.  As discussed above, inasmuch as it is not possible to separate the symptomatology associated with the Veteran's CSD from other factors that may have caused falls, the Board will resolve any doubt in the Veteran's favor and attribute his falls to his service-connected CSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (noting that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so); Howell v. Nicholson, 19 Vet. App. 535, 540 (2006) (where there is a lack of sufficient medical evidence that differentiates such symptoms, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).  On remand, the examiner must opine as to whether the Veteran's falls due to CSD aggravated his left knee condition.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file all outstanding VA treatment records documenting treatment for the issue on appeal dated from June 2017 to the present.

2. After all available records have been associated with the claims file, obtain a VA medical opinion to determine the etiology of the Veteran's left knee condition.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The entire claims file and a copy of this Remand must be made available to the reviewing examiner and the examiner shall indicate in the report that the claims file was reviewed.

Based on this review, the examiner is asked to address each of the following questions:  

(a) Is it at least as likely as not (i.e. 50 percent or greater probability) that any of the Veteran's currently left knee conditions had its onset during or is otherwise etiologically related to the Veteran's military service, to include the 1971 combat-related incident?  

In rendering this opinion, the examiner should assume that the Veteran sustained left knee injuries in a 1971 explosion when a metal plate landed on the left side of his body, notwithstanding that there is no documentation of such injuries in the Veteran's service treatment records.  The examiner should carefully consider the Veteran's lay statements regarding the onset of his symptoms and continuous nature of his symptoms since service.  Additionally, the examiner should closely review the Veteran's VA and private treatment records when considering the development of the left knee conditions over time.  The examiner should address the likelihood that in-service injuries such as the ones described by the Veteran could have caused the Veteran's currently diagnosed left knee conditions.  

(b) Notwithstanding the answer to question (a), is it at least as likely as not (i.e., 50 percent probability or greater) that any of the Veteran's currently diagnosed left knee conditions was aggravated (permanently worsened in severity beyond a natural progression) by the Veteran's service-connected chronic subjective dizziness (CSD), to include falls due to CSD?  The examiner is advised that treatment records document at least 15 separate fall incidents.  The examiner is also advised that for the purposes of this opinion, the Veteran's falls are presumed to be due to his service-connected CSD.

If the examiner determines that any of the Veteran's currently diagnosed and left knee conditions was aggravated by his service-connected CSD, the examiner should report the baseline level of severity of the left knee condition prior to the onset of aggravation.  If some of the increase in severity of the condition is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly VA and private treatment records documenting left knee conditions; the Veteran's statements regarding left knee pain in service and since discharge; VA and private treatment records documenting frequent falls; and the lay statements submitted by the Veteran and his wife regarding injuries sustained in falls.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a thorough rationale for each opinion given.

3. After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and then re-adjudicate the claims.  If benefits sought on appeal remain denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


